Citation Nr: 0902416	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for hypertension, 
including secondary to service-connected bronchial asthma. 

2.	Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for sleep apnea based on a direct relationship to 
service.

3.	Entitlement to service connection for sleep apnea, as 
secondary to service-connected bronchial asthma. 

4.	Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

5.	Entitlement to service connection for peripheral 
neuropathy, left lower extremity.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1989.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied claims for service 
connection for hypertension, and peripheral neuropathy of the 
lower extremities. The above decision also denied a petition 
to reopen a claim for service connection for sleep apnea. 

In its December 2008 Informal Hearing Presentation, the 
veteran's representative has since contended that both 
hypertension and sleep apnea have undergone measurable 
aggravation as the result of the veteran's service-connected 
bronchial asthma. This statement raises a question of 
entitlement to service connection based on a secondary 
relationship to a service-connected disability. 38 C.F.R. § 
3.310 (2008). Consequently, the Board has characterized the 
claim for hypertension accordingly, and has further listed 
above as an additional issue an original claim for service 
connection for sleep apnea on a secondary basis.

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required.

REMAND

The Board is remanding this case in part to provide 
sufficient notice and readjudication on the issues of 
secondary service connection that have been raised.  There is 
additional development required consisting of VA medical 
examination and opinions, and obtaining further medical 
records and decisional documents regarding a claim with the 
Social Security Administration (SSA) for benefits.     

There are matters on appeal presently for both hypertension 
and sleep apnea, as secondary to the veteran's service-
connected bronchial asthma. The RO/AMC must be afforded an 
opportunity to consider these claims in the first instance, 
to include providing citation to and explanation of the 
relevant provisions on secondary service connection under 38 
C.F.R. § 3.310 (2008). As indicated, the veteran's 
representative contends that the veteran experienced 
aggravation of hypertension due to service-connected asthma. 
The representative further identifies a similar relationship 
for sleep apnea, in stating that the veteran's asthma caused 
him to have periods of shortness of breath and difficulty 
breathing while sleeping. The applicable regulation under 38 
C.F.R. § 3.310(b) indicates the procedures by which VA will 
determine whether a claimed nonservice-connected disability 
has undergone aggravation due to a service-connected 
disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established criteria as to the content of the notice to be 
provided in connection with a petition to reopen, requiring 
that VA provide a comprehensive definition of "new and 
material" evidence. In carrying out this obligation, VA must 
consider the basis for the previous denial and explain what 
evidence would be needed to substantiate the element(s) found 
insufficient in the previous denial. Here, the original basis 
for the January 1994 denial of service connection for sleep 
apnea was the absence of medical evidence of a causal nexus 
to service. The previous June 2005 VCAA letter defined 
"material evidence" to reopen the claim as that indicating 
"[sleep apnea] was service-connected."              To 
ensure clarity in the notice provided, the RO/AMC should 
issue a supplemental notice explaining that material evidence 
must necessarily show a causal nexus.   The claim for 
secondary service connection, meanwhile, as stated remains a 
distinct claim for original adjudication.

The veteran should then undergo further VA examination as 
warranted to determine the etiology of his claimed 
disabilities. While the claims for service connection for 
hypertension and sleep apnea are on remand, an examination 
should be scheduled on whether these disorders are 
objectively related to bronchial asthma, including on the 
basis stated of chronic aggravation as defined by regulation. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(c)(4) (2008) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

An additional medical examination is required on the claims 
for peripheral neuropathy of the right and left lower 
extremities. The prior July 2005 VA orthopedic examination 
determined that on evaluation for lumbar disc disease and 
arthritis, the veteran's localized back pain was constant and 
severe, although without any sciatic radiation despite the 
fact that it was referred to as "disc disease." There were 
no neurologic symptoms objectively noted. The impression was 
of degenerative arthritis of the lumbar spine, with no 
evidence of sciatica.   

The veteran already has been awarded service connection for 
lumbar disc disease with arthritis, through a rating decision 
dated January 1990, which recognized that disability as 
having originated due to a May 1973 back injury during 
service in which the veteran had sustained a fall from a 
communications tower. In a subsequent rating decision from 
January 1994, the RO in reviewing a claim for increased 
rating for the lumbar spine disorder had denied entitlement 
to a separate compensable rating for sciatica associated with 
lumbar disc disease.

The present claim is one for peripheral neuropathy in both 
legs (claimed as nerve damage). Notably, the VA outpatient 
records include a February 2005 podiatric consultation 
indicating an assessment of sensorimotor peripheral 
neuropathy of the legs. This followed a medical evaluation 
and an EMG study of the lower extremities. The podiatrist 
diagnosed co-existing disorders of venous insufficiency, and 
hammertoes.
The service treatment records show as to possible relevant 
precipitating injury that in August 1982 the veteran 
sustained a gunshot wound to the left buttocks and thigh. The 
veteran's representative requests consideration of this 
injury as to having led to onset of peripheral neuropathy, 
and further alleges that the above-mentioned May 1973 in-
service fall may also have been a contributing factor. There 
is evidence of record that on a September 1993 private 
orthopedist's evaluation, the veteran then had chronic low 
back pain with symptoms suggestive of right leg radiculopathy 
with underlying degenerative disc disease, thus indicating 
possible continuity of symptomatology from service.

In view of the above findings the veteran should be scheduled 
for an examination with a neurologist to determine if his 
peripheral neuropathy of the bilateral lower extremities is 
indeed attributable to an incident of his service.

Also necessary for purpose of developing each claim on 
appeal, there is evidence indicating that there are available 
records pertaining to a claim with the Social Security 
Administration for disability benefits from that agency. The 
veteran has stated that he filed a claim which the SSA 
reviewed and denied in December 1994. While that claim was 
unsuccessful, copies of the administrative decision issued by 
the SSA, as well as the medical records underlying that 
determination may contain findings immediately relevant to 
the instant case. Hence, these records should be acquired and 
associated with the claims file. See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). See also 38 C.F.R. § 3.159(c)(2) 
(2008) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency). 

As a further consideration, the RO should undertake 
appropriate action to acquire additional VA outpatient 
records. The most contemporaneous such reports have been 
obtained from the Anchorage, Alaska VA Medical Center (VAMC) 
and are dated up until September 2005. The RO/AMC should 
obtain any such records from this facility and associate them 
with the claims file. Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made); 38 C.F.R. § 3.159(c)(2). 
Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran 
another VCAA letter providing a detailed 
and case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to the petition 
to reopen a claim for service connection 
for sleep apnea on a direct basis, as 
required by the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.	The RO/AMC should contact the VA 
Medical Center  in Anchorage, Alaska and 
request all available treatment records on 
file dated since September 2005. All 
records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.	Then contact the SSA and request copies 
of any SSA administrative decision(s) on a 
claim for benefits with that agency, along 
with all medical records underlying that 
determination. In requesting these 
records, the RO/AMC should follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the 
claims file.

4.	Following the receipt of any further 
medical records, the RO/AMC will schedule 
the veteran for a VA examination with a 
respiratory specialist. The purpose of the 
examination is to determine whether the 
veteran's claimed hypertension and sleep 
apnea are associated with his service-
connected bronchial asthma, in addition to 
whether these were originally incurred 
during service. 

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The examiner 
should initially confirm that the 
veteran has continued to experience 
both hypertension and sleep apnea 
disorders.

d.	The examiner must then opine whether 
these diagnosed disorders are causally 
related to the veteran's service. The 
examiner must further comment upon 
whether these disorders are 
etiologically related to the veteran's 
service-connected bronchial asthma. In 
providing this determination, the 
physician must address the claimed 
medical relationship on the basis of 
both causation, and whether bronchial 
asthma chronically aggravated either 
of the above nonservice-connected 
disorders.

e.	The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to speculation, 
he or she should so state. 

5.	The RO/AMC should also schedule the 
veteran for a VA examination with a 
neurologist. The purpose of the 
examination is to determine whether the 
veteran's claimed peripheral neuropathy of 
the bilateral lower extremities has an 
etiology that is of service origin. 

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The examiner 
should initially confirm that the 
veteran has continued to experience 
peripheral neuropathy of the bilateral 
lower extremities. The examiner must 
then opine whether the diagnosed 
disorders are related to a May 1973 
back injury in service from a fall, 
and/or an August 1982 gunshot wound 
injury to the left buttocks and thigh.

d.	The examiner should note 
consideration of a February 2005 VA 
podiatric consultation that diagnosed 
peripheral neuropathy of the lower 
extremities. Also requiring review is 
a July 2005 VA examination that ruled 
out the presence of sciatica due to 
lumbar degenerative disc disease.

e.	The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to speculation, 
he or she should so state. 

6.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the claims on appeal, to 
include the revised issues of entitlement 
to service connection for both 
hypertension and sleep apnea, as secondary 
to service-connected bronchial asthma.

7.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that an examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2008). In 
the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 





These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

